Title: From Thomas Jefferson to John J. Moorman, 16 November 1825
From: Jefferson, Thomas
To: Moorman, John J.


Sir
Monticello
Nov. 16. 25.
In answer to your letter of Oct. 29. I have only to say that I have no thought of parting with my property at the Natural bridge, on the contrary I mean, as soon as I can make it convenient to improve it by such buildings, as may accomodate the great numbers of it’s visitants, I believe that at this time it recieves as many visitants, taking the year thro’ as any of the medicinal springs and more equally thro’ the year, and consequently, that it is as valuable as any of them. Accept my friendly respectsTh: Jefferson